Citation Nr: 1540164	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Crohn's disease/inflammatory bowel disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; B.K., the  Veteran's mother; and M.S., the Veteran's daughter


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to June 1998.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), located in Pittsburgh, Pennsylvania.

In September 2014, the Veteran and her representative appeared at the RO to present oral testimony and arguments in support of her claim in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The Board additionally notes that the Veteran's electronic Virtual VA file and the Veterans Benefits Management System file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. The RO decision of June 2006 denied the Veteran's claim of entitlement to service connection for Crohn's disease/inflammatory bowel disease.  The Veteran was notified of the denial and her appellate rights, but did not timely appeal the decision.

2. Evidence received since the June 2006 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for Crohn's disease/inflammatory bowel disease.



CONCLUSIONS OF LAW

1. The June 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. Since the June 2006 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for Crohn's disease/inflammatory bowel disease.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  Specific to the request to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In April 2009 and September 2009, the AOJ sent a letter to the Veteran with the notice required by 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the AOJ notified the appellant of information and evidence necessary to substantiate the claim of service connection; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  This letter also explained to the Veteran why her claim for service connection was denied in June 2006.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Regarding the duty to assist, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide the appellant a VA examination and/or obtain an opinion if the claim is not reopened.  See 38 U.S.C. § 5103A(f) (West 2014); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's in-service treatment records, private treatment records, and VA medical records are in the claims file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding medical records identified by the Veteran. 

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The undersigned also held the record open an additional 60 days, but the Veteran did not submit additional evidence following the hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim decided herein, such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that VA's statutory duty to assist the appellant in the development of the claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The Veteran's claim was originally denied in a June 2006 rating decision, where the Veteran's contentions that exposure to depleted uranium rounds as an inspector during service led to her disability and that she was misdiagnosed with a thyroid problem in service when in fact she had Crohn's disease was noted.  However, the rating decision stated that the in-service treatment records and other evidence of record did not show a diagnosis of Crohn's disease during service.  There is also no evidence that she was misdiagnosed while on active duty.  Furthermore, the rating decision found that Crohn's disease is not one of the conditions currently accepted by the Secretary as resulting from exposure to radiation.  The Veteran did not submit evidence showing that radiation exposure in service caused her Crohn's disease.  

The Veteran was notified of the denial and her appellate rights and she did not appeal the decision.  She did not submit new and material evidence within one year of the June 2006 notification letter to her.  38 C.F.R. § 3.156(b).  Therefore, the June 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

In February 2009, the Veteran submitted a new claim for entitlement to service connection for Crohn's disease/inflammatory bowel disease.  The claim was reopened, but denied on the merits by the RO in April 2010.  The Veteran subsequently submitted a timely appeal.

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, although it appears as though the April 2010 rating decision reopened the Veteran's claim for service connection for Crohn's disease/inflammatory bowel disease, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, irrespective of the RO's action in reopening the Veteran's claim, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for Crohn's disease/inflammatory bowel disease.  Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).

The June 2006 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for Crohn's disease/inflammatory bowel disease.  Evans v. Brown, 9 Vet. App. 273 (1996).

At the September 2014 Board hearing the Veteran testified she had numerous symptoms during service which have continued until the present but was treated for other disorders such a thyroid problems, gas, and premenstrual syndrome.  The Veteran's mother and daughter testified that the Veteran experienced severe symptoms in service and continued to do so.  The Veteran stated she dealt with her symptoms without medical treatment following service as she did not have medical insurance.  The Veteran further stated that she did not recall being told her thyroid levels were abnormal but all her symptoms were attributed towards a thyroid disease.  She felt she was misdiagnosed and never provided a colonoscopy.  This evidence is not new and material because her history of symptoms and assertions of a misdiagnosis during service of her symptoms were previously of record and considered in the June 2006 rating decision.

According to the records received since the June 2006 rating, the Veteran continued her treatment for Crohn's disease/inflammatory bowel disease.  There is however, no evidence that supports the Veteran's contention that she was misdiagnosed during service or that her current condition is the result of radiation exposure during service.  This evidence is not new and material.

The Veteran was provided a VA examination in July 2013 where upon review of the evidence of record, a physical examination, and the Veteran's lay statement, the VA examiner determined "[u]nfortunately, with the information available to me in the [claims file], there is [no] clear evidence that the symptomatology that the [V]eteran stated in her history that she had, can be consistent with the medical diagnosis of Crohn's disease, until 2004."  Therefore, the VA examiner opined:

[T]he Crohn's disease is less likely than not (less than 50/50 probability) occurred in or caused by symptoms existing before her daughter's birth in April 1996, or occurred while on active duty, as there is no supporting evidence in the [claims file] to make that determination or diagnosis due to many other diseases that can exhibit the same symptoms and truly needs to be worked up... nor was there evidence of a differential diagnoses of possibilities of Crohn's disease and this cannot be found in the [in-service treatment records] or even post discharge until 2004.  

While the Board acknowledges that this evidence was not previously of record, it is not "material" to the Veteran's claim as it does not establish that the Veteran had Crohn's disease in service or was misdiagnosed during military service.  Thus, although the VA treatment/examination records since the June 2006 rating decision addressed the Veteran's contentions, there is no indication these symptoms and assessments stemmed from her military service.  Therefore, the additional evidence does not raise a reasonable possibility of substantiating the claim and, while "new" it is not "material." 

In sum, a review of the evidence of record fails to reveal any new and material evidence suggesting that the Veteran's Crohn's disease/inflammatory bowel disease is related to service.  She has not informed VA of any evidence not of record that demonstrates this unestablished fact.  As new and material evidence has not been submitted, the claim of entitlement to service connection for Crohn's disease/inflammatory bowel disease is not reopened.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for Crohn's disease/inflammatory bowel disease is not reopened.  The appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


